DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2020, 06/30/2020 and 03/03/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
In claim 4, line 12, change “fixing menber” to “fixing member”.  
In claim 7, line 7, change “corresponding to to the first” to “corresponding to the first”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the comb-shaped terminal are electrically connectable with the first terminal, and arranged to be placed, in a state where the lens adopter is attached to the apparatus body through the fixing menber, at an outer position from the optical axis than the second terminal to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis” of claim 4 and the limitation “wherein the first terminal is arranged at an outer position from the optical axis than the second terminal to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s drawings Figure 11 shows the comb-shaped terminal of the imaging apparatus (connected to 450) is placed at an outer position from the optical axis than the second terminal (440). However, the drawings do not show or describe the comb-shaped terminal overlaps with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis
Similarly, the first terminal (450) is arranged at an outer position from the optical axis than the second terminal (440). However, the drawings do not show or describe the first terminal overlaps with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

at an outer position from the optical axis than the second terminal to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis.”
Applicant’s drawings and specification do not described the comb-shaped terminal of the imaging apparatus is placed at an outer position from the optical axis than the second terminal to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis.
Applicant’s drawings Figure 11 shows the comb-shaped terminal of the imaging apparatus (connected to 450) is placed at an outer position from the optical axis than the second terminal (440). However, the drawings and specification do not show or describe the comb-shaped terminal overlaps with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis

Claim 5 recites “wherein the first terminal is arranged at an outer position from the optical axis than the second terminal to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis”.
Applicant’s drawings Figure 11 shows the first terminal (450) is arranged at an outer position from the optical axis than the second terminal (440). However, the drawings and specification do not show or describe the first terminal overlaps with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (US 2010/0165188 A1) in view of Pierini et al. (US 6,299,492 B1).

Regarding claim 1, Jannard teaches an apparatus body of an image pickup apparatus (Jannard, Fig. 1) comprising:
an image capturing device (Jannard, Paragraph 0064); and
a terminal (Jannard, Fig. 1C, electrical connector 103) electrically connectable with an external device (Jannard, Fig. 1, lens mount module 114, Paragraph 0083), 
wherein the terminal is in a direction parallel to an optical axis (Jannard, Fig. 1C, electrical connector 103, The terminal faces a direction parallel to an optical axis.), and

However, Jannard does not teach a comb-shaped terminal comprising a plurality of plate terminals electrically connectable with an external device, wherein the plurality of plate terminals of the comb-shaped terminal project in a direction parallel to an optical axis, and wherein the plurality of plate terminals of the comb-shaped terminal are arranged linearly side by side in a perpendicular direction to the optical axis direction, with surfaces of the plate terminals being mutually opposite.
In reference to Pierini et al. (hereafter referred as Pierini), Pierini teaches a comb-shaped terminal comprising a plurality of plate terminals electrically (Pierini, Figs. 7 and 8, Male Contact Members 72, Column 6, Lines 66-67, Column 7, Lines 1-5, The comb-shaped terminal is made up of a plurality of plate terminals (Male Contact Members 72).) connectable with an external connector (Pierini, Figs. 1 and 8), 
wherein the plurality of plate terminals of the comb-shaped terminal project in a direction parallel to an insertion direction (Pierini, Figs. 21, 24 and 26, The plurality of plate terminals project in a direction parallel to the direction the connector is inserted.), and 
wherein the plurality of plate terminals of the comb-shaped terminal are arranged linearly side by side, with surfaces of the plate terminals being mutually opposite (Pierini, Fig. 8).
These arts are analogous since they are both related to electrical connectors. Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding claim 2, the combination of Jannard and Pierini teaches the apparatus body of the image pickup apparatus according to claim 1 (see claim 1 analysis), 
wherein the plurality of plate terminals of the comb-shaped terminal are arranged side by side in a width direction of the apparatus body that intersects perpendicularly to the optical axis direction (Jannard, Fig. 1C, electrical connector 103, Pierini, Fig. 8, Using the comb-shaped terminal of Pierini as the electrical connector of Jannard would arrange the plurality of plate terminals side by side in a width direction of the apparatus body that intersects perpendicularly to the optical axis direction.).


wherein, in a state where the external device is not attached to the apparatus body, the comb-shaped terminal is exposed out of the apparatus body (Jannard, Fig. 1C), and 
wherein, in a state where the external device is attached to the apparatus body, the comb-shaped terminal is not exposed out of the apparatus body (Jannard, Fig. 1A, Pierini, Fig. 26).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (US 2010/0165188 A1) in view of Pierini et al. (US 6,299,492 B1) in view of Imafuji et al. (US 2014/0233936 A1) in further view of “DSMC Canon Mount Installation Instructions”.

Regarding claim 4, the combination of Jannard and Pierini teaches the apparatus body of the image pickup apparatus according to claim 1 (see claim 1 analysis),
further comprising a fixing member (Jannard, Fig. 1C, lens mount module interface 113, Paragraph 0082) through which a lens adapter detachably attachable to the apparatus body (Jannard, Fig. 1, lens mount module 114), 
wherein the lens adapter includes a first terminal on one side of the lens adapter (Jannard, Paragraph 0083),
wherein the comb-shaped terminal (Pierini, Figs. 1, 7 and 8) are electrically connectable with the first terminal (Jannard, Paragraph 0083).

In reference to Imafuji et al. (hereafter referred as Imafuji), Imafuji teaches image pickup apparatus (Imafuji, Fig. 7, Camera Body 100) further comprising a fixing member through which a lens adapter detachably attachable to the apparatus body (Imafuji, Fig. 7, Middle Adapter 700, Paragraph 0099),
wherein the lens adapter includes a first terminal on one side of the lens adapter (Imafuji, Fig. 7, Holding Portion 702) and a second terminal (Imafuji, Fig. 7, Holding Portion 704) on the other side of the lens adapter, opposite the first terminal in the direction parallel to the optical axis (Imafuji, Fig. 7, Paragraphs 0102 and 0103).
These arts are analogous since they are both related to lens adapters for cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Jannard and Pierini with the explicit teaching of the of providing the first and second terminals on the lens adapter as seen in Imafuji to provide communication between the 
However, the combination of Jannard, Pierini and Imafuji does not teach wherein the comb-shaped terminal is arranged to be placed, in a state where the lens adopter is attached to the apparatus body through the fixing member, at an outer position from the optical axis than the second terminal to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis
In reference to “DSMC Canon Mount Installation Instructions” (hereafter referred as DSMC), DSMC teaches an electrical connecting portion that is formed as a first comb-shaped terminal (DSMC, Page 5, “i-Pins”);
 wherein the comb-shaped terminal (DSMC, Page 5, “i-Pins”) is arranged to be placed, in a state where the lens adopter (DSMC, Page 5) is attached to the apparatus body through the fixing member, at an outer position from the optical axis than the second terminal (DSMC, Page 9, “Lens Interface”, The i-pins are further from the optical axis than the lens interface.) to overlap with the second terminal when viewed in a radial direction orthogonal to the direction parallel to the optical axis (DSMC, Page 5 and 9, “i-Pins” and “Lens Interface”, The “i-Pins” and “Lens Interface” are considered to overlap when viewed in a radial direction orthogonal to the direction parallel to the optical axis.).
These arts are analogous since they are both related to lens adapters for cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Jannard, Pierini and Imafuji with the terminal placement as seen in DSMC to allow the device to connect with lenses in which the lens interface terminal is closer to the optical 
Claim 5 is rejected for the same reasons as claim 4.

Regarding claim 6, the combination of Jannard, Pierini, Imafuji and DSMC teaches the lens adapter according to claim 5 (see claim 5 analysis), wherein, in a state where the lens adapter is attached on the apparatus body, the first terminal is not exposed out of the lens adapter (Jannard, Fig. 1A).

Regarding claim 7, the combination of Jannard, Pierini, Imafuji and DSMC teaches the lens adapter according to claim 6 (see claim 6 analysis), wherein the first comb-shaped terminal of the apparatus body comprises a plurality of plate terminals Pierini, Figs. 7 and 8, Male Contact Members 72, Column 6, Lines 66-67, Column 7, Lines 1-5, The comb-shaped terminal is made up of a plurality of plate terminals (Male Contact Members 72)) projecting in the direction parallel to the optical axis (Jannard, Fig. 1C, Pierini, Figs. 7 and 8, The combination provides for the plate terminals to project in the optical axis direction.), and wherein the first terminal is a second comb-shaped terminal in a shape of female corresponding to to the first comb-shaped terminal (Pierini, Figs. 7 and 8).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698